Name: Commission Regulation (EC) No 1520/2002 of 23 August 2002 amending Regulation (EC) No 899/2002 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and Latvia
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1520Commission Regulation (EC) No 1520/2002 of 23 August 2002 amending Regulation (EC) No 899/2002 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and Latvia Official Journal L 228 , 24/08/2002 P. 0018 - 0018Commission Regulation (EC) No 1520/2002of 23 August 2002amending Regulation (EC) No 899/2002 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and LatviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), and in particular Article 4 thereof,Whereas:(1) Council Regulation (EC) No 1408/2002(5), establishes certain concessions in the form of Community tariff quotas for certain agricultural products and provides for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary. The abolition of refunds for common wheat exported to Hungary is one of the concessions.The destinations laid down in Commission Regulation (EC) No 899/2002(6) should therefore be amended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 899/2002 is amended as follows:1. the title is replaced by the following: "opening an invitation to tender for the refund for the export of common wheat to all third countries except Hungary, Poland, Estonia, Lithuania and Latvia";2. Article 1(2) is replaced by the following: "2. The invitation to tender shall cover common wheat for export to all third countries except Hungary, Poland, Estonia, Lithuania and Latvia.";3. the title of Annex I is replaced by the following: "Weekly tender for the refund for the export of common wheat to all third countries except Hungary, Poland, Estonia, Lithuania and Latvia".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 205, 2.8.2002, p. 9.(6) OJ L 142, 31.5.2002, p. 11.